DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must depend from other claims only in the alternative (“or more” should be deleted).  Also note that claim 26 refers to the third porous medium, which is not in claim 23.  See MPEP § 608.01(n).  Accordingly, the claim 26 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17, 19 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 12-17 recites “the second porous medium” but there is no basis for this limitation in parent claim 6.  Each claim should be amended to depend from claim 7.
Regarding claims 13 and 19, each recites a medium in an amount greater than 0.5 grams of the medium per 110 milliliters of the hydrocarbon fluid stream.  It is unclear whether the hydrocarbon fluid stream refers to the total hydrocarbon fluid in the source, or some amount flowing through the medium in a given period of time.
Claim 27 is indefinite because it does not have a closing period to form a complete sentence.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehurst et al. (5,401,393).
Whitehurst et al. ‘393 teach a system for removing mercury from a hydrocarbon stream, comprising a source of the hydrocarbon stream with a bed of Amberlite XAD-4 beads (see col. 1, lines 10-16, col. 4, line 48 to col. 5, line 6, which is a porous, non-ionic crosslinked polystyrene resin having a pore volume of 0.98 mL/g, an average pore size of 10 nm, and a surface area of 750 m2/g (see Table 1 on page 14 of the instant specification).  Regarding the “degraded component” of the claims, mercury can be broadly considered to be a degradation byproduct of a precursor material such as methyl mercury or mercury chloride.
Claim(s) 1-5 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/178593 A2.
WO ‘593 teaches a process for removing aromatic compounds from a hydrocarbon fluid, comprising contacting the source of hydrocarbon fluid with a bed of porous, cross-linked polystyrene that has a surface area of 400-1500 m2/g, a mean pore size of 2-20 nm, and a pore volume of 0.01-5 cm3/g.  The aromatic compounds are polar and in the form of soot and sludge which is a degradation product in the hydrocarbon, and the porous polystyrene is non-ionic and free of both a cationic and an anionic functionality (see page 1, line 10 to page 2, line 21, examples, Table 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9, 12, 13, 15-17, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO 2016/191259 A1.
Any one of Whitehurst et al. ‘393 or WO ‘593 discloses all of the limitations of the claims except that the filter media is used in two filter sections that are alternately regenerated using a valve with a regenerant, and that the media are present in a preferred amount.  WO ‘259 discloses a continuous hydrocarbon fluid purifier using parallel beds (20,40) that are alternately used for a purification phase and a regeneration phase by switching valves (7,9,13,15,17,5) to direct a regeneration gas through the beds when the feed flow is stopped (see figure 1, page 7, line 11 to page 8, line 7).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of any one of Whitehurst et al. ‘393 or WO ‘593 by using the parallel bed arrangement of WO ‘259 in order to provide a continuous process that allows regeneration of a bed for reuse without interrupting purification of a contaminated feed source.  Regarding the amount of media used in each bed, this is considered to be a parameter that would have been routinely optimized by one having ordinary skill in the art to ensure that there is sufficient media to remove a desired amount of contaminant from a fluid source.
Claim(s) 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 as applied to claim 6 above, and further in view of Winter (2012/0090465 A1).
Any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 discloses all of the limitations of the claims except that a preferred regenerant is used.  Winter ‘465 discloses a fluid purification process that uses nitrogen or acetone vapor to regenerate sorbent beds (see abstract, paragraph 93).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of the primary references by using an appropriate regeneration gas that is capable of removing a contaminant from a purification material as long as it does not negatively react with the material or process fluids.
Claim(s) 10, 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view WO ‘259 as applied to claim 6 above, and further in view of Jain et al. (5,906,675).
Any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 discloses all of the limitations of the claims except that there is a third filter section with a third porous medium, and that the media have an upstream particulate filter.  Jain et al. ‘675 disclose a continuous fluid treatment system including three parallel beds for alternately purifying a contaminated feed, and support screens upstream of the beds (see abstract, figure 1, col. 6, lines 4-11, 33-52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of the primary references by using a three-bed arrangement in order to provide more purification capacity or longer regeneration times by having an additional bed that can be on-line, and to use an upstream support screen for preventing particulate filter material from escaping the bed and which is also capable of blocking external particles from entering.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 as applied to claim 6 above, and further in view of Kelly (5,980,612).
Any one of Whitehurst et al. ‘393 or WO ‘593 in view of WO ‘259 discloses all of the limitations of the claim except that the filter material is removed for regeneration at a second location and then replaced at the first location.  Kelly ‘612 discloses a fluid purification method comprising removing a filter material to be regenerated at a remote location using heating, vacuum, and purging with a fluid flow, followed by returning the material to the original location (see abstract, col. 7, line 13 to col. 8, line 43).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the process of the primary references by using the remote regeneration method of Kelly ‘612 in order to provide a central regeneration facility that is capable of more completely regenerating filter material and that can also be sized to process a large number of filters from different locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose fluid purification arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl